DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 09/09/22.
	The reply filed 09/09/22 affects the application 16/587,551 as follows:
1.      Claims 1, 20 have been amended. Claim 2 has been canceled. Applicant’s amendments have overcome the obviousness-type double patenting rejection of the office action mailed 05/11/22. Thus, this double patenting rejection is withdrawn. Also, the prior rejections made under 35 U.S.C. 103(a) of the office action mailed 05/11/22 have been modified as necessitated by Applicant’s amendments and are set forth herein below.
2.     The responsive is contained herein below.
Claims 1, 4-12, 14-24 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 7-11, 14-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. (The International Journal of Biochemistry & Cell Biology 63 (2015) 55-59) in view of Kim et al. (Cancer Chemother Pharmacol (2009) 63:529–533). 
	Claim 1 is drawn to a method for suppressing tumor growth of refractory cancer, a method for treating refractory cancer or a method for enhancing the effect of refractory cancer treatment, comprising feeding or administering a saccharide restricted high fat composition to a subject in need thereof, wherein the refractory cancer is one or more selected from the group consisting of pancreatic cancer, multiple bone metastasis, pharyngeal space malignancy, mammary gland malignancy, chondrosarcoma, astroblastoma, epipharyngeal cancer and abdominal wall liposarcoma, wherein the composition comprises a medium chain fatty acid oil as fat, and wherein the composition comprises about 55% by mass or more of fat based on the total solid content contained in the composition.
Vidali et al. disclose that the ketogenic diet, which is high in fat and low in carbohydrates, is used therapeutically for pharmacoresistant epilepsy and for “rare diseases” of glucose metabolism (glucose transporter type 1 and pyruvate dehydrogenase deficiency) (see abstract).  Furthermore, Vidali et al. disclose that as metabolic reprogramming from oxidative phosphorylation toward increased glycolysis is a hallmark of cancer cells; there is increasing evidence that the ketogenic diet may also be beneficial as an adjuvant cancer therapy by potentiating the antitumor effect of chemotherapy and radiation treatment (see abstract). Also, Vidali et al. disclose that aerobic energy production via OXPHOS (Oxidative phosphorylation) is frequently impaired in cancer, and that ketone bodies are generated by fatty acid oxidation, and that these ketone bodies can be used as an alternative fuel for OXPHOS by serving to provide aerobic energy production (see abstract and page 55, left col., 1st paragraph). In addition, Vidali et al. disclose a summary of studies of the ketogenic diet (KD) as adjuvant therapy for cancer in mouse models (see page 57, Table 1), and a summary of studies on the ketogenic diet (KD) as adjuvant therapy for human cancer (see page 58, Table 2). Amongst the different types of cancer or tumors disclosed as being treated by Vidali et al. with the high in fat and low in carbohydrates, ketogenic diet, is colon (colorectal) cancer (see page 57, Table 1). That is, Vidali et al. disclose treating colon (colorectal) cancer or tumor comprising administering a medium chain triglyceride (MCT) based KD (80% fat) to a mouse in which the tumor weight in the mouse is significantly reduced (see page 57, Table 1). Furthermore, Vidali et al. disclose treating colon (colorectal) cancer or tumor comprising administering high-fat diet (HF)(60% fat, 20% carbohydrate) to a mouse in which the tumor in the mouse is reduced (see page 57, Table 1). In addition, Vidali et al. disclose treating breast cancer or tumor comprising administering a Ketogenic Diet (HD) (see page 57, Table 1). 
In addition, Vidali et al. disclose that treating pancreatic cancer (i.e.; pancreas cancer) or tumor comprising administering a ketogenic diet (KD) that is a high-fat, low-carbohydrate diet (81% fat) to a mouse in which the tumor weight and volume in the mouse is reduced (see page 57, Table 1). Also, Patients on the KD must consume 65- 90% of their daily energy requirement as fat (see page 56, left col., last paragraph).
The difference between Applicant’s claimed method and the method taught by Vidali et al. is that Vidali et al. do not disclose that the pancreatic cancer or tumor is a refractory cancer or tumor.
Kim et al. disclose a pancreatic cancer that is gemcitabine-refractory pancreatic cancer (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
It should be noted that it is obvious to use Vidali et al.’s high-fat diet or composition that comprises different amounts or % by mass of fat, saccharide and protein based on the total solid content contained in the composition as used by Vidali et al., and also based on factors such as severity of the cancer and tumor and type of subject being treated. Also, it should be noted that it is obvious to use or administer daily caloric intake by the composition such as 1000 kcal or more based on a real body weight such as 50 kg depending on factors such as the severity of the cancer and tumor and type of subject being treated.  Furthermore, it is obvious to combine the cancer treatment with another cancer treatment that has the same utility of suppressing tumor growth, treating or enhance the effect of the cancer treatment in any refractory cancer patient such as a patient with a stage 4 refractory cancer or with a performance status of 2 or less, based on factors such as the severity of the tumor or cancer.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. and Kim et al. as applied in claim 1 above and further in view of Goseki-Sone et al. (OBESITY Vol. 15, No. 11, November 2007, 2605-2613).
The difference between Applicant’s claimed method and the method taught by Vidali et al. and Kim et al. is that Applicant uses the carbohydrate or saccharide, lactose in their composition or diet.
Goseki-Sone et al. discloses the addition of lactose to the high-fat diet decreased the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., and also in which the saccharide is lactose, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and also since Goseki-Sone et al. disclose that the addition of lactose to the high-fat diet decreases the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., and also in which the saccharide is lactose, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and also since Goseki-Sone et al. disclose that the addition of lactose to the high-fat diet decreases the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.

Claims 12, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. and Kim et al. as applied in claim 1 above and further in view of Longo et al. (US 20140227373 A1).
The difference between Applicant’s claimed method and the method taught by Vidali et al. and Kim et al. is that Applicant uses a part or all of modified Atkins diet.
Longo et al. disclose a Ketogenic Diet (KD) and a modified Atkins diet and calories supplied by macronutrients of the classic ketogenic diet and modified Atkins diet in % (see Fig. 29 and page 4, [0040]). Furthermore, Longo et al. disclose that Ketogenic diets are used extensively in the treatment of refractory epilepsy in children, but have also been studied in cancer treatment (see page 18, [0176]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., and to use or administer a part or all of a modified Atkins diet which Longo et al. disclose or suggest is a Ketogenic diet or composition and can be used to treat cancer, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and Longo et al. disclose or suggest that Akins diet modified has the same utility of treating cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., and to use or administer a part or all of a modified Atkins diet which Longo et al. disclose or suggest is a Ketogenic diet or composition and can be used to treat cancer, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and Longo et al. disclose or suggest that Akins diet modified has the same utility of treating cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
Response to Arguments
Applicant's arguments with respect to claims 1, 4-12, 14-24 have been considered but are not found convincing.
The Applicant argues that claim 1 has been amended to recite that the composition includes a medium chain fatty acid oil as fat. However, Vidali does not disclose medium chain fatty acid (also known as a medium chain triglyceride (MCT)) in treating pancreatic cancer. In Table 1, Vidali discloses an MCT-based ketogenic diet being used to treat some types of cancer, such as colon cancer and gastric cancer. However, with respect to pancreatic cancer, Vidali only discloses a ketogenic diet with 81% fat, and does not specify that the composition includes a medium chain fatty acid. As such, Applicant respectfully submits that that the combination of cited art does not disclose the claimed subject matter for this reason.
However, it should be noted that although Vidali et al. do not exemplify the use of their MCT-based ketogenic diet or composition that comprises a medium chain fatty acid (also known as a medium chain triglyceride (MCT)) to treat pancreatic cancer, per se, Vidali et al. disclose that their composition can treat cancer. And thus, it is obvious to expect that Vidali et al.’s MCT-based ketogenic diet or composition would also treat pancreatic cancer or tumor. In fact, Vidali et al. disclose that their (MCT)-based KD or composition significantly reduced colon (colorectal) tumor. Consequently, based on this disclosure or teaching one of ordinary skill in the art would expect that it would treat pancreatic cancer and would be motivated to use it or administer it to do treat pancreatic cancer, especially since Vidali et al. disclose that their (MCT)-based KD or composition significantly reduced colon (colorectal) tumor. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
	The Applicant argues that from the cited art, it cannot be reasonably expected that a refractory pancreatic cancer is responsive to an anti-cancer agent effective in treating a normal
pancreatic cancer. As such, the claimed embodiments have unexpected results over the prior art.
	However, Vidali et al. disclose that their composition can treat pancreatic can and thus it is obvious to expect that it would treat a refractory pancreatic cancer which is also a pancreatic cancer. In addition, it should be noted that Vidali et al. disclose that their composition can treat several different types of cancers including malignant cancer (e.g.; malignant brain cancer, gliomas and Malignant astrocytoma) and advanced metastatic cancer all of which are known to be difficult to treat (see page 57, Table 1 and page 58, Table 2). Thus, it is obvious to expect that the composition would also treat cancers such as refractory cancers such as pancreatic which Applicant argues are resistant or difficult to treat. Thus, the Examiner does not consider the 
the claimed embodiments as being unexpected results over the prior art.
Furthermore, in this light, it should be noted that Applicant points out that the term “refractory cancer” is defined in paragraph [0034] of the specification as filed. This definition is reproduced below: Refractory cancer includes cancers of types and stages conventionally regarded as being difficult to treat, such as stage 4 (stage IV) terminal cancer, hardly resectable cancer, cancer difficult to early detect and metastatic cancer, and examples thereof include pancreatic cancer (including metastatic), breast cancer (including metastatic), multiple bone metastasis, pharyngeal space malignancy, mammary gland malignancy (including metastatic), chondrosarcoma, astroblastoma, epipharyngeal cancer and abdominal wall liposarcoma. Thus, based on the above definition of “refractory cancer” which includes as being difficult to treat and cancers such as metastatic cancers, it is obvious to expect that Vidali et al.’s composition would treat refractory cancer such as refractory pancreatic cancer, especially since Vidali et al. disclose that their composition treats several different types of cancers including malignant cancer (e.g.; malignant brain cancer, gliomas and Malignant astrocytoma) and advanced metastatic cancer all of which are known to be difficult to treat. Thus, again the Examiner does not consider the 
the claimed embodiments as being unexpected results over the prior art.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
	The Applicant argues that Kyun (Exhibit A) indicates that the effectiveness of capecitabine against refractory pancreatic cancer is different from the effectiveness of gemcitabine against refractory pancreatic cancer. That is, capecitabine and gemcitabine are both anticancer agents against a normal pancreatic cancer, while only capecitabine can be used to treat refractory pancreatic cancer. This demonstrates that it is difficult to predict a that a general anticancer agent can be used to treat a refractory cancer. As such, the effectiveness of the saccharide restricted high fat composition of the claimed embodiments against refractory pancreatic cancer cannot be reasonably expected.
However, regardless of the teachings of Kyun (Exhibit A) as argued by Applicant, more importantly, Vidali et al. disclose that their composition can treat pancreatic can and thus it is obvious to expect that it would treat a refractory pancreatic cancer which is also a pancreatic cancer. In addition, it should be noted that Vidali et al. disclose that their composition can treat several different types of cancers including malignant cancer (e.g.; malignant brain cancer, gliomas and Malignant astrocytoma) and advanced metastatic cancer all of which are known to be difficult to treat (see page 57, Table 1 and page 58, Table 2). Thus, it is obvious to expect that the composition would also treat cancers such as refractory cancers such as pancreatic which Applicant argues are resistant or difficult to treat. 
Furthermore, in this light, it should be noted that Applicant points out that the term “refractory cancer” is defined in paragraph [0034] of the specification as filed. This definition is reproduced below: Refractory cancer includes cancers of types and stages conventionally regarded as being difficult to treat, such as stage 4 (stage IV) terminal cancer, hardly resectable cancer, cancer difficult to early detect and metastatic cancer, and examples thereof include pancreatic cancer (including metastatic), breast cancer (including metastatic), multiple bone metastasis, pharyngeal space malignancy, mammary gland malignancy (including metastatic), chondrosarcoma, astroblastoma, epipharyngeal cancer and abdominal wall liposarcoma. Thus, based on the above definition of “refractory cancer” which includes as being difficult to treat and cancers such as metastatic cancers, it is obvious to expect that Vidali et al.’s composition would treat refractory cancer such as refractory pancreatic cancer, especially since Vidali et al. disclose that their composition treats several different types of cancers including malignant cancer (e.g.; malignant brain cancer, gliomas and Malignant astrocytoma) and advanced metastatic cancer all of which are known to be difficult to treat. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
	The Applicant argues that even if another chemotherapy drug can successfully treat gemcitabine refractory cancer, we may argue that this cannot be sufficient to render it obvious to treat gemcitabine refractory cancer with the ketogenic diet of Vidali, since the compositions are completely different, and since the disclosure of Vidali generically includes treatment of both refractory and non-refractory pancreatic cancer.
However, more importantly, Applicant considers the disclosure of Vidali as generically including treatment of both refractory and non-refractory pancreatic cancer. Thus, based on Applicant’s argument, it is obvious to expect that Vidali et al.’s composition would treat refractory pancreatic cancer. Also, Vidali et al. disclose that their composition can treat pancreatic can and thus it is obvious to expect that it would treat a refractory pancreatic cancer which is also a pancreatic cancer. In addition, it should be noted that Vidali et al. disclose that their composition can treat several different types of cancers including malignant cancer (e.g.; malignant brain cancer, gliomas and Malignant astrocytoma) and advanced metastatic cancer all of which are known to be difficult to treat (see page 57, Table 1 and page 58, Table 2). Thus, it is obvious to expect that the composition would also treat cancers such as refractory cancers such as pancreatic which Applicant argues are resistant or difficult to treat. 
Furthermore, in this light, it should be noted that Applicant points out that the term “refractory cancer” is defined in paragraph [0034] of the specification as filed. This definition is reproduced below: Refractory cancer includes cancers of types and stages conventionally regarded as being difficult to treat, such as stage 4 (stage IV) terminal cancer, hardly resectable cancer, cancer difficult to early detect and metastatic cancer, and examples thereof include pancreatic cancer (including metastatic), breast cancer (including metastatic), multiple bone metastasis, pharyngeal space malignancy, mammary gland malignancy (including metastatic), chondrosarcoma, astroblastoma, epipharyngeal cancer and abdominal wall liposarcoma. Thus, based on the above definition of “refractory cancer” which includes as being difficult to treat and cancers such as metastatic cancers, it is obvious to expect that Vidali et al.’s composition would treat refractory cancer such as refractory pancreatic cancer, especially since Vidali et al. disclose that their composition treats several different types of cancers including malignant cancer (e.g.; malignant brain cancer, gliomas and Malignant astrocytoma) and advanced metastatic cancer all of which are known to be difficult to treat. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
The Applicant argues that the Examiner indicates that the combination of Vidali and Kim discloses the embodiments as claimed, with the exception of teaching lactose in the composition or diet. The Examiner relies on Goseki-Sone to provide this teaching. But, claim 6 is patentable at least due to its dependency on claim 1, which Applicant submits is patentable for at least the reasons argued or discussed by Applicant.
However, Goseki-Sone et al. discloses the addition of lactose to the high-fat diet decreased the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., and also in which the saccharide is lactose, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and also since Goseki-Sone et al. disclose that the addition of lactose to the high-fat diet decreases the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
The Applicant argues that the Examiner indicates that the combination of Vidali and Kim discloses the embodiments as claimed, with the exception of teaching a modified Atkins diet. But, claims 12 and 24 are patentable at least due to their dependency on claim 1, which Applicant submits is patentable for at least the argued or discussed by Applicant.
However, Longo et al. disclose a Ketogenic Diet (KD) and a modified Atkins diet and calories supplied by macronutrients of the classic ketogenic diet and modified Atkins diet in % (see Fig. 29 and page 4, [0040]). Furthermore, Longo et al. disclose that Ketogenic diets are used extensively in the treatment of refractory epilepsy in children, but have also been studied in cancer treatment (see page 18, [0176]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and also in which the high fat composition comprises a medium chain fatty acid oil as fat as taught by Vidali et al. for the medium chain triglyceride (MCT)-based KD and in which the percent (%) of fat based on the total solid content contained in the composition is about 80% as taught by Vidali et al., and to use or administer a part or all of a modified Atkins diet which Longo et al. disclose or suggest is a Ketogenic diet or composition and can be used to treat cancer, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also disclose that (MCT)-based KD significantly reduced colon (colorectal) tumor, and Longo et al. disclose or suggest that Akins diet modified has the same utility of treating cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer, and would also produce a significant treatment or reduction in the refractory pancreatic cancer or tumor as produced in colon (colorectal) cancer or tumor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623